DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-2, 4-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (USPN 2019/0097363) in view of Swain (USPN 7,048,549).
	Regarding claims 1, 9, Cho discloses a functional contactor (see figures 16-18) comprising:

a functional element (500) electrically connected in series to the clip-shaped conductor using solder (see par. 0188) and having a first electrode (521) and a second electrode (522) which are provided on entireties of an upper surface and a lower surface of the functional element (see figure 16), respectively; and
an arrangement guide (600b, see figure 17-21), formed to surround at least a part of the clip-shaped conductor (300a) on the upper surface of the functional element so as to align a position of the clip-shaped conductor.
Cho does not explicitly disclose the guide as claimed.
Swain discloses a contactor structure comprises an arrangement guide (12, 14, see figure 1), formed to surround a clip shaped conductor (30), is made of a non-conductive resin (such as a polymer material, see col. 2, lines 19-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the guide of Cho to incorporate a polymer guide as disclosed by Swain in order to improve electrical and thermal performance.

Regarding claim 4, Cho discloses wherein the arrangement guide (600b) is formed to be spaced a predetermined gap (B-B’) apart from the clip-shaped conductor (300a) (see figures 24, 27).
Regarding claim 5, Cho discloses wherein the arrangement guide (600b) is formed to be in contact with the clip-shaped conductor (300a) (see figure 23).
Regarding claim 6, Cho discloses wherein the arrangement guide (600b) includes at least a first portion and a second portion (630) which are formed on two sides of the clip-shaped conductor in a width direction (see figure 24).
Regarding claims 7-8, Cho discloses wherein the arrangement guide further includes a third portion (610, see figure 18) extending from at least one of the first portion and the second portion (630) in a direction toward the remaining one thereof.
Regarding claim 12, Cho discloses wherein the functional element (500) has at least one among an electric shock prevention function of blocking a leakage current of an external power source flowing from a ground of a circuit substrate of the electronic device, a communication signal transfer function of passing a .

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Cho et al (USPN 2019/0097363) in view of Swain (USPN 7,048,549) and further in view of Groenhuis et al (USPN 2015/0287666).
	Regarding claim 3, Cho and Swain disclose all limitations of claim 1 as discussed above but do not disclose the guide and the solder as claimed.
	Groenhuis discloses a functional clip device (20, see figure 2b) comprises a guide (40) has a thickness corresponding to 10 to 170% of printed solder (32, 34 see par. 0027- 0028).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the guide and the solder of Cho and Swain to incorporate the guide and the solder as disclosed by Groenhuis in order to which has a thickness as disclosed by Swain in order to avoid a misalignment during a process of a semiconductor device.
s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cho et al (USPN 2019/0097363) in view of Swain (USPN 7,048,549) and further in view of Eom et al (USPN 2010/0006625).
Regarding claims 10-11, Cho and Swain disclose all limitations of claim 1 as discussed above, but do not disclose the non-conductive resin as claimed.
Eom disclose an apparatus of forming a chip comprises a non-conductive resin (such as a polymer resin) is made of a low temperature curing resin which is cured at a temperature in a range of 140 to 210 °C (see figure 5), and wherein the non-conductive resin is thermally decomposed at a temperature that is higher than a melting point of a solder (see par. 0078).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the non-conductive resin and the solder of Cho and Swain to incorporate the non conductive resin and the solder as disclosed by Eom in order to reduce a surface tension during a processing of a semiconductor device.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836